    4:17-cr-03038-JMG-CRZ Doc # 178 Filed: 12/07/18 Page 1 of 1 - Page ID # 918

                                                                                       1
                                                                                           ' ·-t·J
                                                                                           L_t
                                                          U..: :), JIS1RICT COU1)J
                                                        81::i rn1~1 'F 11c· ei)111111 ',.
                       IN THE UNITED STATES DISTRICT COURT          . ' , ' ir.. · Sr..
                           FOR THE DISTRICT OF NEBRASKA 2018 OEC - 7 AM 11: ,j Q

 UNITED STATES OF AMERICA,

                       Plaintiff,                         Case No. 4: 17CR3038

        vs.                                               RECEIPT FOR RETURNED EXHIBITS

 MICHAEL WAYNE PARSONS,

                       Defendant.


        Pursuant to NECivR 79.1 (f)(1) or NECrimR 55.1 (g), I acknowledge receipt of the
following exhibits offered into evidence in this case.

        Exhibit Nos. 122 and 123 from sentencing hearing held on 12/07/2018

          I further acknowledge that I am responsible for maintaining these exhibits in their
  present condition or state until this case is no longer subject to appellate review. Until
  that time, I understand that I must produce these exhibits if opposing counsel, the court,
  or the clerk so requests . Finally, I acknowledge that I may be subject to sanctions for
· failure to abide by the provisions of Rule 79.1 (f)(1) or Rule 55.1 (g).

      Once the case is no longer subject to appellate review, I understand that I may
destroy these exhibits without further authorization .


                                                Counsel of Record for Defendant




                                    Exhibits-Form Receipt for Returned Exhibits, appeal time pending.wpd
                                                                           Approved: September 6, 2007
